Lydon, J.
This unusual motion is made under the following circumstances: Defendant had a charge account with plaintiff’s department store. She authorized plaintiff to permit purchases to be made by a third person to be charged to her account. She says her authorization was in writing and limited such purchases to not more than fifteen dollars in value. Purchases largely in excess of this amount were made by the person so authorized. Bills were rendered to defendant which she refused to pay. She says that plaintiff told her that she needed a lawyer, and that when she said she did not know any lawyer, plaintiff sent her to the firm which now appears for plaintiff in the action, to whom she related all the facts of the case. She says they told her they would see what they could do, and later requested a retaining fee of ten dollars, which she paid. She says she called them up a few days later and asked what was being done. They told her they were trying to locate the third person who had made the unauthorized purchases. Having heard nothing further from them, she says that a few weeks later she retained her present attorney, who wrote plaintiff sending a check for what she admitted to be due and refusing to pay anything more. Plaintiff’s attorneys then wrote her demanding payment of the balance of the account, and threatening suit unless payment was made. Later the present action was commenced, and defendant made her motion to require plaintiff’s attorneys to retire from the case.
But the opposing affidavits put the case in an entirely different light. They show, in substance, that the attorneys were never consulted and never undertook to act for defendant in any controversy between plaintiff and herself, but that their efforts were to be directed to locating the fraudulent purchaser in an endeavor to recover from her, in an action to be brought against her by plaintiff, as much as possible of the purchase price of the goods. But, the attorneys say, they explained that since the financial responsibility of the purchaser was doubtful, plaintiff would not be willing to institute an action against her at its own expense, but that if defendant cared to advance'ten dollars they would institute such an action if they succeeded in locating the purchaser. *761They say defendant agreed to do this; that they thereafter located the purchaser, whereupon the defendant paid them the promised ten dollars, and they issued a summons and gave it to a process server who failed to effect such service because the intended defendant had left the city and gone to Philadelphia without any intention of returning. Thereafter, they say, they were advised by plaintiff that defendant had refused to pay the balance of her account, and were directed to bring the present action, which they did.
The foregoing is an attempt to summarize, briefly, the main contentions of the respective parties.
The court denied the motion and adhered to the decision on reargument, writing a short memorandum stating the reasons, and allowing this appeal.
It is difficult to see what purpose can have suggested this motion. Perhaps the real purpose may be the desire, expressed by counsel for appellant in his brief, to establish the principle that the Municipal Court has jurisdiction, in such a case, to grant the relief asked and would have been justified in exercising it.
The argument seems to be that the Municipal Court, being a court of record, has inherent power to discipline attorneys who appear before it; that the relation of attorney and client has been established in the present case and that the attorneys have violated the canons of ethics in various ways and should, therefore, be disciplined by compelling their retirement from the case. Most of this argument is quite irrelevant. No doubt the Municipal Court has some right to exercise control over attorneys appearing before it. No doubt, in a proper case, it could adjudge an attorney in contempt for misconduct in its presence. But certainly it cannot be supposed to have any power to discipline attorneys for general misconduct or for violation of the canons of ethics. Even if it were conceded that under the authority of some of the cases cited by defendant the court would have the power to forbid the attorneys’ continuance in the case if it were established that they had theretofore represented the other party in- the very controversy which gave rise to the action, the papers in the present case do not establish that these attorneys had previously acted for defendant in any proper sense of the word. They claim that they were at all times acting for the plaintiff, and that they offered to bring an action in plaintiff’s name provided defendant would guarantee plaintiff against the expense to be incurred to the extent of ten dollars. It is true that in doing this they would, on their own theory, have been conferring a benefit on defendant, since anything they might recover from the fraudulent purchaser would reduce, to that extent, *762defendant’s liability on her account. But it is quité clear that this proposal and the subsequent effort to carry it into effect did not create the relation of attorney and client between the attorneys and defendant, and it would be going too far to say that the circumstances were shown to be such as to preclude the attorneys from acting for plaintiff in the present action. Furthermore, let us look into the merits. What single fact was, or could have been revealed to the attorneys in their interview with defendant that might be used to her prejudice? Her entire story was told at the store of the plaintiff, and when she called at the attorneys’ office she repeated the same story.
Further fault is found with the attorneys for putting in what is asserted to be a sham reply to a defense set up in defendant’s answer. Assuming this charge to be established, it is, of course, wholly irrelevant on the present motion.
Order affirmed, with ten dollars costs.
Frankenthaler, J., concurs; Levy, J., dissents.